DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations:
“the stretchable direction” in line 4
"the longitudinal direction of the elastically stretchable members" in lines 7-8
“the direction intersecting with the elastically stretchable members” in lines 8-9.  
There is insufficient antecedent basis for these limitations in the claim.


Claim 2 recites the following limitations:
"the nonwoven fabric side" in line 4 
"“the low-adhesion nonwoven fabric side” in lines 4-5 and 6-7
“the direction intersecting with the elastically stretchable members” in lines 5-6  
There is insufficient antecedent basis for these limitations in the claim.
	With reference to claim 8, the language of line 10 does not make sense. Line 10 recites “the inner member in the outer member”. Lines 4-5 recite that the inner member is attached to the outer member, so it is now unclear how the inner member is “in” the outer member.  Correction and/or clarification are required.
	Additionally, 
Claim 8 recites the following limitations:
"the outside" in line 11 
"“the inside” in line 12
There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the following limitations:
“the other sheet layer” in line 5
“the stretchable direction” in lines 6-7
There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "the longitudinal direction of the elastically stretchable members" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the axial direction" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the axial direction" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 8-9, 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/156949 (as translated by corresponding PGPUB US 2016/0067115, hereinafter “Ishikawa”).
With reference to claim 1, Ishikawa discloses a stretchable structure of an absorbent article [0001], comprising: 
a first sheet layer (12S) made of a nonwoven fabric [0117]; 
a second sheet layer (12H) made of a nonwoven fabric [0117] and opposed to one side of the first sheet layer (figure 12d); and a plurality of elastically stretchable members (15) provided along a stretchable direction (i.e., width direction) in intervals from each other between the first and second layer as shown in figures 2, 6(a) and 6(d). 
Ishikawa also discloses that the first sheet layer and the second sheet layer have sheet bonded portions bonded via a hot melt adhesive [0116] disposed in a striped pattern (see figure 2) that is intermittent in the longitudinal direction of the elastically stretchable members (figure 2) and continuously elongated in the direction intersecting with the elastically stretchable members as set forth in [0053].
Additionally, Ishikawa recognizes that the first and second sheet layers may be formed of different materials as set forth in [0117].

Sabbagh et al. (hereinafter “Sabbagh”) teaches an analogous stretchable substrate including either a first or second layer in which the level of adhesive between the elastic material and the nonwoven may be adjusted as desired as set forth in [0044].
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the level of adhesion between either layer of Ishikawa in order to provide the desired level of stretch within the article as taught by Sabbagh in [0044].
With reference to claims 3, 16 and 19, see [0124].
As to claims 4 and 17-18, see [0116].

    PNG
    media_image1.png
    855
    818
    media_image1.png
    Greyscale





With reference to claim 8, Ishikawa discloses a stretchable structure of an absorbent article wherein the absorbent article is an underpants-type disposable diaper, in which an outer member disposed in a front body and a back body and an inner member attached to the outer member and including an absorber are provided [0002], both side edges of the outer member of the frond body and both side edges of the outer member of the back body are bonded to each other, a range corresponding in the front-back direction to the bonded side edges is an annular lower torso portion, and a waist opening and a pair of right and left leg openings are formed as shown in figure 8.
Ishikawa provides a stretchable member at least both sides in the width direction of the inner member such that the elastically stretchable members extend along the width direction as shown in at least figures 1 and 3. 
Additionally, Ishikawa recognizes that the first and second sheet layers may be formed of different materials as set forth in [0117].
The difference between Ishikawa and claim 8 is the provision that the low-adhesion nonwoven fabric is on the outside, and the nonwoven fabric being not the low-adhesion nonwoven fabric is on the inside.
Sabbagh teaches an analogous stretchable substrate including either a first or second layer in which the level of adhesive between the elastic material and the nonwoven may be adjusted as desired as set forth in [0044].

It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the level of adhesion between either layer of ‘949 in order to provide the desired level of stretch within the article as taught by Sabbagh in [0044].
With reference to claim 9, Ishikawa discloses a method of manufacturing a stretchable structure of an absorbent article [0001], comprising: 
sandwiching a plurality of elongated elastically stretchable members (15) provided along the stretchable direction at intervals from each other between the first sheet layer (12S) and the second sheet layer (12H) as shown in figures 2, 6(a) and 6(d). 
Ishikawa also forms sheet bonded portions by bonding the first and second sheet layers via hot melt adhesive [0116] disposed in a striped pattern (see figure 2) that is intermittent in the longitudinal direction of the elastically stretchable members (figure 2) and continuously elongated in the direction intersecting with the elastically stretchable members as set forth in [0053].
Additionally, Ishikawa recognizes that the first and second sheet layers may be formed of different materials as set forth in [0117].
The difference between Ishikawa and claim 9 is the provision that either one of the first and second sheet layer is made of a low-adhesion nonwoven fabric having a lower peel strength with respect to the hot melt adhesive than the other sheet layer.

It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the level of adhesion between either layer of Ishikawa in order to provide the desired level of stretch within the article as taught by Sabbagh in [0044].
With respect to claim 11, see [0124].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seth et al. (US 2009/0047855) discloses analogous prior art directed to stretchable elastic nonwoven laminates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781